NO. 12-18-00196-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

DAVID GLENN MORGAN,                               §       APPEAL FROM THE
APPELLANT

V.                                                §       COUNTY COURT

THE STATE OF TEXAS,
APPELLEE                                          §       HENDERSON COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. David Glenn Morgan appeals
from his plea of “guilty/nolo contendere” to the misdemeanor offense of failure to appear.
Sentence was imposed on April 18, 2018. Under the rules of appellate procedure, the notice of
appeal must be filed within (1) 30 days after the day sentence is imposed or suspended in open
court, or after the day the trial court enters an appealable order; or (2) within 90 days after the
day sentence is imposed or suspended in open court if the defendant timely files a motion for
new trial. See TEX. R. APP. P. 26.2(a). The record does not indicate that Appellant filed a
motion for new trial. See TEX. R. APP. P. 26.2(a)(2). Therefore, Appellant’s notice of appeal
was due to have been filed no later than May 18. Appellant filed his notice of appeal on July 13.
       On July 20, this Court notified Appellant that the information received in this appeal does
not show the jurisdiction of this Court, i.e., there was no timely filed notice of appeal or motion
for extension of time to file a notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We further
notified Appellant that the appeal would be dismissed unless the information was amended on or
before July 30 to show the Court’s jurisdiction. On July 30, Appellant filed a motion for
extension of time to file a notice of appeal. However, Rule 26.3 provides that a motion to extend
the time for filing a notice of appeal must be filed within fifteen days after the deadline for filing
the notice of appeal. TEX. R. APP. P. 26.3. Thus, Appellant’s motion for extension of time was
due on or before June 4 and his July 30 motion was untimely.
         Because this Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure, we overrule Appellant’s motion for
extension of time and dismiss the appeal for want of jurisdiction. See Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); see also Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996). All pending motions are overruled as moot.
Opinion delivered August 22, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 22, 2018


                                         NO. 12-18-00196-CR


                                    DAVID GLENN MORGAN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                    Appeal from the County Court
                     of Henderson County, Texas (Tr.Ct.No. 2016-0713CC)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.